The slip opinion is the first version of an opinion released by the Chief Clerk of the
     Supreme Court. Once an opinion is selected for publication by the Court, it is
     assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
     112 NMRA, authenticated and formally published. The slip opinion may contain
     deviations from the formal authenticated opinion.

 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ________________

 3 Filing Date: July 25, 2022

 4 No. A-1-CA-38464

 5 STATE OF NEW MEXICO,

 6         Plaintiff-Appellee,

 7 v.

 8 JAIME CERDA,

 9         Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
11 Angie K. Schneider, District Judge

12   Hector H. Balderas, Attorney General
13   Santa Fe, NM
14   Walter Hart, Assistant Attorney General
15   Albuquerque, NM

16 for Appellee

17 Bennett J. Baur, Chief Public Defender
18 William O’Connell, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant
 1                                      OPINION

 2 YOHALEM, Judge.

 3   {1}   Defendant Jaime Cerda appeals from the district court’s refusal to apply

 4 presentence confinement credit to the second of his two consecutive sentences based

 5 on convictions for related offenses when he had already been given credit for that

 6 time toward his first sentence. Defendant relies on this Court’s decision in State v.

 7 Ramzy, 1982-NMCA-113, 98 N.M. 436, 649 P.2d 504, to claim that presentence

 8 confinement time can be credited to each of two consecutive sentences for related

 9 offenses if the sentences are imposed in separate proceedings, at different times. We

10 agree with the district court that Defendant is not entitled to the same presentence

11 confinement credit against both sentences: presentence confinement credit is

12 imposed once against consecutive sentences in the aggregate, whether the sentencing

13 occurs in separate proceedings or in a single proceeding. We decline the State’s

14 invitation to overrule Ramzy and affirm the district court’s sentencing decision.

15 BACKGROUND

16   {2}   Two criminal cases were brought against Defendant, both relating to events

17 that occurred on January 11, 2018. That day, Defendant fled from law enforcement

18 officers who were attempting a traffic stop and, while doing so, was seen throwing

19 plastic baggies out of his vehicle’s window. The bags were later recovered and

20 determined to contain methamphetamine. A short time later, the police found

21 Defendant hiding in a home and took him into custody. Two weeks later, on January
 1 25, 2018, the State filed a complaint charging Defendant with aggravated fleeing a

 2 law enforcement officer, possession of methamphetamine and marijuana, two counts

 3 of tampering with evidence, resisting arrest, and possession of drug paraphernalia.

 4 The parties refer to this as “Case Two.”1

 5   {3}    About a month after the events that led to Defendant’s arrest, the State learned

 6 that Defendant had also been in possession of a firearm on January 11, 2018, and

 7 had concealed that firearm before his arrest by dumping it over a wall onto a property

 8 adjoining the house where he had been arrested. Following this new discovery, the

 9 State initiated another criminal action on April 26, 2018, which the parties refer to

10 as “Case Three,” charging Defendant with one count of possession of a firearm by a

11 felon.

12   {4}    Defendant was convicted at trial in Case Two and sentenced on November 16,

13 2018. At the time of his sentencing in Case Two, Defendant had been in custody

14 continuously since January 11, 2018. The district court imposed a prison term for

15 Case Two and subtracted presentence confinement credit of 310 days from that

16 sentence.

17   {5}    This case, Case Three, was still pending at the time of Defendant’s sentencing

18 in Case Two. Two hundred and twenty-five days of the 310 days presentence


           The parties’ briefing also refers to a “Case One,” which is not relevant to
            1

     Defendant’s sentencing claims on appeal. We will avoid further mention of “Case
     One” so as to minimize unnecessary confusion.

                                                2
 1 confinement credited to Defendant were served while Case Three was also pending

 2 (from April 26, 2018, when Case Three was initiated, until November 16, 2018,

 3 when Defendant was sentenced on Case Two, equals 225 days). Defendant later

 4 pleaded guilty in Case Three and was sentenced to a prison term, ordered to run

 5 consecutively to his prison term in Case Two. Defendant requested presentence

 6 confinement credit for the 225 days he was confined while Case Three was pending,

 7 even though those days had already been credited against his Case Two sentence.

 8 The district court declined to do so, agreeing with the State that Defendant had

 9 already been credited that time against a consecutive sentence in a related case and

10 was not entitled to double credit. This appeal followed.

11 DISCUSSION

12   {6}   Defendant renews his argument on appeal that he is entitled, as a matter of

13 law, to what is effectively double credit for his presentence confinement: to have the

14 225 days he was confined before sentencing on both charges credited against each

15 consecutive sentence imposed by the district court, reducing the time he must serve

16 in prison for the two cases by a total of 450 days.

17   {7}   Defendant relies on what he claims is the plain language of NMSA 1978,

18 Section 31-20-12 (1977). That section provides as follows:

19               A person held in official confinement on suspicion or charges of
20         the commission of a felony shall, upon conviction of that or a lesser
21         included offense, be given credit for the period spent in presentence
22         confinement against any sentence finally imposed for that offense.

                                             3
 1   {8}    Defendant claims that this Court in Ramzy adopted his reading of Section 31-

 2 20-12. Defendant relies on Ramzy’s holding that “the decisive factor in allowing

 3 credit for presentence confinement in a case is whether the confinement was actually

 4 related to the charges of that particular case. It is not necessary that the confinement

 5 be related exclusively to the charges in question.” 1982-NMCA-113, ¶ 8. In

 6 response, the State points to several subsequent cases, which it claims distinguish

 7 Ramzy and argues that Ramzy ought to be overturned.

 8   {9}    We do not agree that Ramzy is applicable to this case or that the resolution of

 9 this case requires us to overturn Ramzy. Ramzy does not address the central question

10 at issue in this case: when it is not disputed that a defendant’s presentence

11 confinement is occasioned by multiple related cases, is the defendant entitled to

12 credit against each consecutive sentence in those related cases simply because he

13 happens to be sentenced in separate proceedings?

14   {10}   Ramzy addresses a period of confinement where the defendant was

15 incarcerated to serve a post-conviction sentence that had been imposed prior to his

16 commission of a new offense and at the same time, was incarcerated to await trial

17 and sentencing on a new offense. The defendant in Ramzy had been found guilty in

18 his first, unrelated case and was sentenced to a prison term (case one). Id. ¶ 3. He

19 appealed that conviction and remained at liberty on appeal bond. Id. Then, while out

20 on bond, he committed a new crime and was arrested and charged (case two). Id.

                                               4
 1 ¶ 4. His new arrest and the charges in case two led to the revocation of his appeal

 2 bond in case one, and he thus began serving his sentence in case one at the same

 3 time that he was being held in presentence confinement with respect to case two. Id.

 4 ¶ 5. He ultimately pleaded guilty in case two, after serving fifty-nine days of

 5 confinement. Id. ¶¶ 6-7. On review, we held that those fifty-nine days of

 6 incarceration were “undoubtedly partly, if not totally, caused by case two charges”

 7 and that there was therefore “sufficient connection” between case two and the fifty-

 8 nine-day confinement period “to warrant credit for such incarceration and

 9 confinement [in case two], even though he was at the same time in custody due to

10 the revocation of the appeal bond in case one.” Id. ¶ 11. The defendant in Ramzy was

11 thus credited with serving part of his sentence in case one, and given presentence

12 confinement credit in case two. Id.

13   {11}   It is a different issue altogether, however, from the question raised here:

14 should a defendant be double credited for presentence confinement in more than one

15 case-related case awaiting trial or sentencing? This Court has distinguished Ramzy

16 from cases like this one where a defendant is seeking duplicate presentence

17 confinement credit in multiple cases, pointing out that the issue in Ramzy is not

18 whether presentence confinement that relates to more than one pending case will be

19 double counted, but whether a defendant would be credited with time served toward

20 his sentence in the prior case and still be given single presentence confinement credit


                                              5
 1 in the subsequent case. See State v. Romero, 2002-NMCA-106, ¶ 13, 132 N.M. 745,

 2 55 P.3d 441 (distinguishing cases seeking double credit against more than one

 3 consecutive sentence from Ramzy, reasoning that in Ramzy, “[t]he issue was not

 4 whether to ‘double count’ days of presentence confinement credit, but rather whether

 5 the defendant would be given credit for both time that was part of the regular

 6 sentence in the prior case and time for the presentence confinement in the subsequent

 7 case”).

 8   {12}   Several of our cases have directly addressed the issue raised in this case,

 9 holding that a defendant is not entitled to double credit when sentenced

10 consecutively on multiple charges or in multiple cases. See State v. Aaron, 1985-

11 NMCA-060, ¶¶ 10-12, 103 N.M. 138, 703 P.2d 915 (holding that when a defendant

12 receives multiple consecutive sentences arising from more than one charge in a

13 single case, that defendant’s presentence confinement is applied to the aggregate

14 sentence and is “not to be multiplied by the number of different sentences imposed”);

15 State v. Miranda, 1989-NMCA-068, ¶ 10, 108 N.M. 789, 779 P.2d 976 (holding that

16 when presentence confinement relates to more than one pending case, when those

17 cases yield consecutively imposed sentences, any presentence confinement credit

18 given is “not to be multiplied by the number of different sentences imposed”); State

19 v. French, 2021-NMCA-052, ¶ 16, 495 P.3d 1198 (“Since [the d]efendant’s




                                             6
 1 sentences must run consecutively, he is entitled to credit only once against the

 2 aggregate of his sentences.”).

 3   {13}   Defendant argues that the cited cases are distinguishable from this case

 4 because the cited cases involve consecutive sentences imposed in a single

 5 proceeding, rather than in two separate proceedings as was the case here. Defendant

 6 claims that the decisive factor is whether “[D]efendant was sentenced on [multiple]

 7 charges at a single hearing or at multiple hearings.” We are not persuaded. In making

 8 this claim, Defendant relies on a single sentence from our decision in Romero, which

 9 he takes out of context. In the first sentence of the paragraph relied on by Defendant,

10 this Court describes Ramzy as dealing with separate proceedings, rather than

11 consecutive sentences imposed in a single proceeding. See Romero, 2002-NMCA-

12 106, ¶ 13. Although this sentence is arguably ambiguous, Romero clarifies in the

13 next sentence that the Court is referring to separate proceedings in which a defendant

14 has already been convicted and sentenced for an unrelated prior offense but is not in

15 custody at the time the new offense is committed. Id. The paragraph relied on by

16 Defendant distinguishes the circumstances in Ramzy, where the defendant had

17 already been convicted and sentenced in a prior case before being confined based on

18 a second offense, from cases like this one, where Defendant is confined to await trial

19 on multiple offenses. See Romero, 2002-NMCA-106, ¶ 13. Where a defendant is

20 confined to await trial on multiple offenses, whether the defendant is ultimately


                                              7
 1 sentenced in a single hearing or in separate sentencing hearings, is not relevant to

 2 the Court’s analysis.

 3   {14}   Finally, we decline the State’s invitation to overrule or otherwise abrogate

 4 Ramzy. Because Ramzy addresses an issue distinct from this case, we do not agree

 5 with the State that our resolution of this case requires us to reconsider Ramzy. It

 6 certainly does not require us to overturn Ramzy.

 7 CONCLUSION

 8   {15}   For the foregoing reasons, we affirm.

 9   {16}   IT IS SO ORDERED.


10                                         _________________________________
11                                         JANE B. YOHALEM, Judge

12 WE CONCUR:


13 _________________________________
14 KRISTINA BOGARDUS, Judge


15 _________________________________
16 GERALD E. BACA, Judge




                                              8